Filed 8/12/15 In re J.S. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re J.S., a Person Coming Under the                                B264164
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK67028)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A.C.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Philip L.
Soto, Judge. Reversed with directions.
         Darlene Azevedo Kelly, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, and Julia Roberson, Senior Associate County Counsel, for Plaintiff and
Respondent.
       A.C., the mother of the child, J.S., appeals from a Welfare and Institutions Code
section 366.26 parental rights termination order. This case was assigned to this Court of
Appeal division shortly after the filing of the notice of appeal earlier this year. The
mother contends the parental rights termination order must be reversed because of
noncompliance with the Indian Child Welfare Act and related California provisions. The
parties have stipulated to a limited reversal of the parental rights termination order to
allow compliance with the Indian Child Welfare Act and related California provisions. In
addition, the parties have stipulated to immediate remittitur issuance. Our colleagues in
Division Three of this appellate district reversed the judgment and issued the remittitur
pursuant to the parties’ stipulation. (In re J.S. (Aug. 6, 2015, B264164] [nonpub.
order].) The grounds for the stipulated reversal is the failure to comply with the Indian
Child Welfare Act and related California provisions. (Ibid.) The next day, our Division
Three colleagues, realizing the appeal had not been assigned to them, but to us, vacated
their opinion and recalled the remittitur. (In re J.S. (Aug. 6, 2015, B264164] [nonpub.
order].)
       The cause having been presented to us, we accept the parties’ stipulation. The
parties agree there was noncompliance with the Indian Child Welfare Act and related
California provisions. We concur in their assessment in this regard. Further, the parties
agree the parental rights termination order must be reversed and remanded to permit
proof of compliance with the Indian Child Welfare Act and related California provisions.
       Our ability to accept a stipulated reversal in the dependency context is discussed in
the case of In re Rashad H. (2000) 78 Cal.App.4th 376, 379-382. The present case
involves reversible error: the failure to present substantial evidence of compliance with
the Indian Child Welfare Act and its related California provisions. (In re Marinna J.
(2001) 90 Cal.App.4th 731, 736-740; In re Desiree F. (2000) 83 Cal.App.4th 460, 471-
472.) Under any circumstances, the parental rights termination order would be reversed.
Thus, a stipulated reversal advances those interests identified in Code of Civil Procedure
section 128, subdivision (a)(8). (In re Rashad H., supra, 78 Cal.App.4th at pp. 379-382;
see Union Bank of California v. Braille Inst. of America, Inc. (2001) 92 Cal.App.4th

                                              2
1324, 1329-1330.) If proper notice and investigation is undertaken and no tribe asserts
that the child is of Indian descent, the parental rights termination order is to be reinstated.
If a tribe asserts that the child is of Indian descent, the juvenile court is to proceed in
compliance with the Indian Child Welfare Act and related California provisions.
       The Welfare and Institutions Code section 366.26 order is reversed and the cause
is remanded for compliance with the federal Indian Child Welfare Act requirements and
related state provisions. The remittitur is to issue forthwith.
                             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                             TURNER, P. J.

We concur:



              BAKER, J.



              KIRSCHNER, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                               3